Citation Nr: 0120037	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-12 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
frostbite of the hands and feet.

3.  Entitlement to service connection for nicotine dependence 
with a secondary chronic skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 until 
February 1979 and service in the National Guard from April to 
November 1972.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 1999 
rating decision of the Washington, DC Regional Office (RO) 
which denied service connection for PTSD, residuals of 
frostbite of the hands and feet, and nicotine dependence. 


REMAND

During the course of this appeal, there has been a 
significant change in law affecting cases such as this.  In 
November 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100 
et. seq.).  This law requires additional assistance in 
developing claims, to include medical opinions when needed.  
The RO has not had an opportunity to review this case in the 
context of the new law, nor have the veteran and his 
representative been informed.  This law, in part, results in 
the need to remand this claim.

The veteran asserts that he now has PTSD, residuals of 
frostbite of the hands and feet and nicotine dependence-
related chronic skin disability which are of service onset 
and for which service connection should be granted by the 
Board.

A letter dated in July 1978 from a behavioral science 
specialist indicates that the veteran had had at least one 
appointment, and had been requested to contact the clinic for 
another, but had apparently not done so.  The veteran 
presented extensive testimony upon personal hearing on appeal 
in June 2001 before a Member of the Board sitting at 
Washington, DC, included such representations that he treated 
at a behavioral science clinic in service, and was also 
hospitalized at the Fort Polk, Louisiana hospital facility 
prior to being released from the military.  The service 
medical records do not contain any account of the initial 
behavioral science clinic evaluation, or make any reference 
to any other treatment the veteran may have received in that 
regard.  In view of such, the Board is of the opinion that 
service medical records should again be requested from the 
National Personnel Records Center for an additional search 
for information which may not have been included with the 
initial submission of the service clinical records in 1984.  
Specifically, a search for records of any hospitalization 
should be conducted.

The record reflects that after discharge from active duty in 
1979, the appellant was afforded a VA examination in June 
1980 and noted one of his complaints as "nervousness."  It 
is not shown that a psychiatric examination was conducted at 
that time.  However, a September 1983 clinic report from the 
South CHC of the DC Department of Human Services indicates 
that the appellant had had a mental health illness of long 
standing.  A diagnosis of schizophrenia, paranoid type, was 
rendered at that time.  It was noted on the report that the 
veteran was or would be receiving medication at the VA.

The veteran indicated on claims received in 1983 and 1984 
that he had been treated for psychiatric symptomatology at 
Howard University Hospital, the DC Jail and in the mental 
health clinic at DC General Hospital between 1981 and 1983.  
The record contains authorizations for release of medical 
information from Georgetown Medical Center of treatment 
received in 1981, as well as from Howard University Hospital.  
However, although Howard Hospital was contacted for records, 
it does not appear that it responded to the request for 
information.  As well, it appears that there are also no 
significant records from DC General Hospital, although it was 
also contacted in this regard.  The appellant also indicated 
that he received treatment at the VA dating from 1979, and 
noted in September 1987 that he was currently being treated 
at the VA.  Such information is not of record.  He testified 
in June 2001 that he had received treatment for mental 
illness at the above facilities, as well as at Greater 
Southeast Community Hospital and St. Elizabeth's Hospital.  
The Board finds that all of the above-cited facilities should 
be contacted to request any and records they may have in 
their possession, dating back to the time of service 
discharge in February 1979.

The record contains documentation dated in February 1984 that 
appellant was granted Social Security benefits.  The record 
does not reflect that an attempt has been made to obtain 
clinical records in this regard.  Such records may be useful 
to the adjudication of the issues on appeal.

During his hearing on appeal, the veteran asserted that he 
now has a nicotine dependence as the result of his having 
been given cigarettes in his C-rations during service which 
is manifested by chronic skin disability.  He contends that 
he did not smoke prior to service entrance.  The record 
reflects, however, that the RO sent a letter to the appellant 
dated in October 1998 with specific question for development 
of the claim with respect to both PTSD and nicotine 
dependence, but it appears that the appellant has not 
responded to that request to date.  In the regard, the RO 
should re-send the development letter to the veteran for his 
responses for more comprehensive evaluation and adjudication 
of the evidence.

As to the claim for service connection for residuals of 
frostbite of the hands and feet, the service medial records 
reflect that the appellant was seen in sick bay in March 1976 
with complaints of swelling of the feet of one week's 
duration.  Physical examination disclosed findings of slight 
swelling with discoloration and numbness.  An assessment of 
"frost nip" was rendered for which aspirin and warm soaks 
were prescribed.  The postservice clinical record makes 
reference to tingling of the hands and feet in VA clinic 
notes dated in March 1987 and January 1998.  The veteran 
stated upon personal hearing on appeal in June 2001, that 
such symptoms were symptomatic of residuals of the frostbite 
he had sustained in service.  The Board thus finds that a 
complete examination is warranted in this regard, with an 
opinion as to whether or not such current symptoms relate 
back to the incidence of cold injury in March 1976 while the 
appellant was in service.  

The Board notes that the veteran was scheduled for VA 
compensation and pension examination in October 1998, but 
that he failed to appear.  Upon personal hearing in June 
2001, he stated that he was homeless at the time and did not 
receive notification to report.  Therefore, the Board will 
provide another opportunity for the appellant to receive 
additional VA examination.

Under the circumstances, the Board finds that further 
evidentiary development is required, especially in light of 
the provisions of the Veterans Assistance Claims Act of 2000.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  Moreover, the appellant is 
notified that he may submit additional 
evidence or argument while the case is in 
remand status.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should contact the Social 
Security Administration and request a 
copy of all disability determinations, 
and clinical evidence considered in 
conjunction therewith, with regard to 
the veteran.  All records so provided 
should be associated with the claims 
folder.  The veteran's assistance is to 
be requested as needed.

3.  The RO should contact the veteran 
and request that he identify the 
complete names, addresses, and 
approximate dates of treatment for all 
health care providers he has had in the 
past, to include all those listed above, 
and all VA facilities from which he has 
received treatment for any and all 
psychiatric disability, as well as 
residuals of frostbite and nicotine-
related illness, at any time since 
discharge from service in 1979.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
those records identified by the veteran 
which are not currently of record, 
dating back to 1979, to include those 
which may be on microfiche.

The RO should also contact the National 
Personnel Records Center to request that 
a more comprehensive search be conducted 
for service medical records which may 
not have been made a part of the record 
previously, to include whether records 
of the claimed hospitalization may have 
been separately filed.

4.  The RO should re-send the 
development letter of October 1998 and 
request that the veteran respond to the 
questions included thereon pertaining to 
PTSD, nicotine dependence, and 
frostbite.

5.  Thereafter, if the RO determines 
that the record establishes the 
occurrence of any claimed stressful 
event, or that certain stressors must be 
presumed, the RO must specify what 
stressor or stressors it has determined 
are established by the record, or must 
be presumed.  

6.  Subsequent thereto, the appellant 
should be scheduled for special VA 
examinations to be conducted by a VA 
psychiatrist and dermatologist to 
determine the nature and etiology of any 
and all psychiatric disability, and 
whether there are residuals of 
frostbite, as appropriate, now 
indicated.  All necessary tests and 
studies, including psychological 
testing, should be performed, and all 
clinical manifestations should be 
reported in detail.  The RO must furnish 
the psychiatric examiner with a complete 
and accurate account of the stressor or 
stressors that it has determined are 
established by the record, and the 
examiner must be instructed that only 
the event(s) as confirmed by the record 
may be considered for the purpose of 
determining whether an inservice 
stressor(s) was severe enough to have 
caused the current psychiatric symptoms, 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied by the inservice stressor(s).  
The examiner is requested to provide an 
opinion as to whether any current 
psychiatric condition was initially 
manifested in service, or is at least as 
likely as not etiologically related to 
service or to inservice events.  The 
diagnoses rendered should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.  The 
dermatologic examiner should be 
requested to provide an opinion as to 
whether it is as likely as not that 
currently reported symptoms affecting 
the hands and feet relate back to the 
frost nip noted in service.  The 
examination reports should set forth in 
a clear, comprehensive, and legible 
manner all pertinent findings, and 
should include complete rationale for 
the opinions expressed.  The examiners 
must be provided with the appellant's 
claims folder for review prior to 
conducting the examinations.  The 
examination reports should clearly 
reflect whether a review of the claims 
folder was performed.  

The RO should also obtain a medical 
opinion regarding the veteran's use of 
tobacco during service.  The medical 
examiner must review the claims file 
before offering a medical opinion.  The 
examiner should indicate whether it is 
at least as likely as not that the 
veteran acquired a dependence on 
nicotine during service.  If the 
examiner answers this question in the 
affirmative, another opinion should be 
offered as to whether it is at least as 
likely as not that nicotine dependence 
which arose during service may be 
considered the proximate cause of the 
veteran's chronic skin problems.  
Appropriate legal criteria should also 
be addressed.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination reports do not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the 
reported must be returned to the 
examiners for corrective action.  38 
C.F.R. § 4.2 (2000). 

8.  The appellant should be given 
adequate notice of the examinations, to 
include advising him of the consequences 
of failure to report.  If he fails to 
appear for the examinations, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

9.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issues of entitlement 
to service connection for PTSD, 
residuals of frostbite and nicotine 
dependence with consideration of all 
applicable regulations, to determine 
whether or not service connection may be 
granted.  If action remains adverse to 
the appellant, he should be furnished a 
supplemental statement of the case and 
be given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


